DOYLE, Judge,
concurring and dissenting.
I concur in the well-reasoned opinion of the majority, except for one small part, and I dissent from that part which determined that the subrogation interest of the Department *142of Public Welfare for Jason Tischler’s action is precluded because the Department of Public Welfare asserts its subrogation interest through Section 5 of the Public Welfare Code, 62 P.S. § 1975.1
In my view, the Department of Public Welfare’s subrogation interest is conferred by Section 1976 of the Code, but the five-year statute of limitations under Section 1409(b)(4) of the Code is extended under Section 1721(b) of the Vehicle Code, 76 Pa. C.S. § 1721(b), which provides as follows:
(b) Minors. — For minors entitled to benefits described in section 1711 (relating to required benefits) or 1712 (relating to availability of benefits), an action for benefits shall be commenced within four years from the date on which the injured minor attains 18 years of age.
I would hold, therefore, that the Department of Public Welfare’s subrogation interest is not time-barred for Jason Tischler’s claim for $12,061.

. Act of June 24, 1937, P.L. 2045, 62 P.S. § 1975.